NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 12a0043n.06

                                           No. 10-2124
                                                                                           FILED
                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT                                  Jan 12, 2012
                                                                               LEONARD GREEN, Clerk
UNITED STATES OF AMERICA,                            )
                                                     )
       Plaintiff-Appellee,                           )
                                                     )       ON APPEAL FROM THE
v.                                                   )       UNITED STATES DISTRICT
                                                     )       COURT FOR THE WESTERN
RAYMOND FRANK TEEPLE,                                )       DISTRICT OF MICHIGAN
                                                     )
       Defendant-Appellant.                          )
                                                     )




       BEFORE: SILER and GRIFFIN, Circuit Judges; and TARNOW, District Judge.*


       PER CURIAM. Raymond Frank Teeple appeals the district court’s order modifying the

conditions of his supervised release.

       In 1999, Teeple pleaded guilty to engaging in a sexual act with a person under twelve years

old, in violation of 18 U.S.C. § 2241(c), and abusive sexual contact with a person under twelve years

old, in violation of 18 U.S.C. § 2244(a)(1). The district court sentenced him to 121 months in

prison, to be followed by five years of supervised release under certain conditions. In 2010, while

Teeple was on supervised release, a probation officer requested that the district court add to the

conditions of Teeple’s supervised release that he participate in sex offender assessment and




       *
       The Honorable Arthur J. Tarnow, United States District Judge for the Eastern District of
Michigan, sitting by designation.
No. 10-2124
United States v. Teeple

treatment, which may include physiological testing such as polygraph and ABEL assessment.1 After

conducting a hearing on the issue, the district court amended the judgment of conviction to add the

additional condition to Teeple’s supervised release.

       On appeal, Teeple argues that the district court erred by imposing the additional condition

because it was not necessitated by Teeple’s conduct, it was not reasonably related to the relevant

sentencing factors, and it constituted a greater deprivation of liberty than was reasonably necessary

under the circumstances. We review the imposition of a supervised-release condition for abuse of

discretion. United States v. Carter, 463 F.3d 526, 528 (6th Cir. 2006). A sentencing court may

impose an additional condition of supervised release at any time prior to the expiration of the term,

subject to three requirements: (1) the additional condition must be reasonably related to certain

sentencing factors set forth in 18 U.S.C. § 3553(a); (2) it must involve no greater deprivation of

liberty than is reasonably necessary for several sentencing purposes set forth in § 3553(a); and (3)

it must be consistent with any pertinent policy statements issued by the Sentencing Commission.

18 U.S.C. § 3583(d)(1)-(3), (e)(2); Carter, 463 F.3d at 529. The district court may modify the

conditions of supervised release regardless of whether circumstances have changed, United States

v. Begay, 631 F.3d 1168, 1172 (10th Cir.), cert. denied, 131 S. Ct. 3010 (2011); United States v.

Davies, 380 F.3d 329, 332 (8th Cir. 2004), or whether the defendant has violated his existing

conditions. United States v. Lowenstein, 108 F.3d 80, 85 (6th Cir. 1997).




       1
         The probation officer testified that ABEL assessment involves an examiner showing a client
a series of images and looking for a physiological response demonstrating whether the client is
stimulated by the images.

                                                 -2-
No. 10-2124
United States v. Teeple

        The district court did not abuse its discretion by imposing the additional condition on

Teeple’s supervised release. The probation office’s use of polygraph testing, sex offender therapy,

and other assessment tools is reasonably related to Teeple’s status as a sex offender, the need to deter

further criminal conduct and to protect the public, and Teeple’s own correctional treatment. See 18

U.S.C. § 3583(d)(1). Further, the additional condition did not involve a greater deprivation of liberty

than was reasonably necessary. The probation officer testified that Teeple would only be required

to submit to an annual polygraph exam and that other assessment techniques and sex offender

therapy would be utilized only if the polygraph exam demonstrated a need for them. The probation

officer also testified that the therapy sessions, if necessary, would involve only a four-hour time

commitment each week. Finally, Teeple has not demonstrated that the additional condition is

inconsistent with any pertinent policy statement issued by the Sentencing Commission.

        Accordingly, we affirm the district court’s order.




                                                  -3-